Judgment convicting the appellant of robbery in the first degree, and of criminally possessing a pistol, after prior conviction, unanimously modified, on the law, to reduce the conviction on the latter count to possession of a pistol, as a misdemeanor, and as modified the judgment is affirmed. The defendant was found guilty of robbery in the first degree and criminally possessing a pistol, after prior conviction. The prior conviction, however, has been vacated. Consequently, the conviction of criminally possessing a pistol should be designated as a misdemeanor, rather than a felony. However, since the defendant was given a suspended sentence on the charge of possession of a pistol, such sentence need not now be disturbed. Concur—Eager, J. P., Steuer, Capozzoli, McGivern and Rabin, JJ.